Citation Nr: 9900633	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  97-21 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an anxiety 
reaction.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for bilateral flat 
feet.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from May 1992 to 
December 1994.

This matter came before the Board of Veterans Appeals 
(hereinafter the Board) on appeal from a November 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in North Little Rock, Arkansas, that denied 
service connection for bilateral hearing loss, bilateral flat 
feet, hemorrhoids, and an anxiety reaction.


REMAND

Pursuant to the VAs general policy of assisting a claimant 
with his claim, and while not conceding that the appellants 
claim is well-grounded, this case will be remanded for the 
purpose of obtaining additional evidence from governmental 
sources.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
and Black v. West, 11 Vet. App. 15 (1998)(per curiam)(en 
banc).  The veteran has been diagnosed as having bilateral 
flat feet, some hearing loss, and hemorrhoids.  He also 
suffers from an anxiety reaction.  The veteran contends that 
all of these conditions began while he was in service.  
Moreover, he maintains that he received treatment for these 
conditions.  

A review of the claims folder indicates that the RO attempted 
to obtain the medical records from the service.  Yet, there 
are no service medical records in the claims folder that 
corroborates the veterans claim.  In fact, the service 
medical record that is now before the Board does not contain 
the veterans enlistment or discharge physical.  The Board 
believes that the information in those records would shed 
more light on this claim and that another effort to retrieve 
those records should be accomplished.  Additionally, another 
attempt to obtain those records would prevent the veteran 
and/or his accredited representative from claiming that the 
record is incomplete and that the VA has neglected its duty 
to assist the veteran in getting those records.  

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should request from the National 
Personnel Records Center (NPRC) a copy of 
the veterans complete service medical 
record including his enlistment physical 
examination including any and all 
laboratory test results and his discharge 
physical examination report.  If these 
records are no longer available and have 
been retired, the RO should attempt to 
obtain said records from the appropriate 
Federal Records Center.  If no records 
exist, it should be so noted in the 
record.

Following completion of the requested development, the 
veterans claim should be readjudicated.  If the decision 
remains unfavorable, the veteran and his representative 
should be given a supplemental statement of the case and 
allowed sufficient time for a response.  Thereafter, the 
claim should be returned to the Board for further 
consideration.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process and to obtain additional clarifying medical 
evidence.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JACK W. BLASINGAME
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1998), only a 
decision of the Board of Veterans Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 2 -
